Citation Nr: 0201616	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  98-13 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona 


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active service from January 1965 until 
December 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1997, 
from the Phoenix, Arizona, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for post-traumatic stress disorder (PTSD).

In June 2000, the veteran withdrew in writing his claim for 
service connection for bronchitis, skin rash, and arthritis 
of the back, legs and knees.  Accordingly, these issues are 
not before the Board for appellate review.  See 38 C.F.R. § 
20.204 (2001).

In July 2000, the veteran withdrew in writing his request to 
have a Travel Board Hearing.  Regulations provide that a 
veteran may withdraw a hearing request at any time before the 
date of the hearing.  See 38 C.F.R. § 20.704(e) (2001).

In a rating decision in July 2000, the RO granted entitlement 
to nonservice-connected pension.


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied. 

2.  The veteran served in the Republic of Vietnam but did not 
engage in combat with the enemy.  

3.  Certain statements by the veteran lack credibility.  

4.  The competent and probative evidence shows that the 
veteran does not have service -related PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records are negative for any 
psychiatric complaints or abnormal findings.  At the 
separation examination in August 1967 the veteran denied 
having or having had frequent or terrifying nightmares, 
depression or excessive worry, and nervous trouble of any 
sort.  He also reported having had one job during the past 
three years and that his usual occupation was clerk. An 
abstract of service shows that he was stationed in Germany 
with a medical detachment from June to September 1965, that 
he was then stationed with the 89th MP (Military Police) 
Detachment until October 1966, and that he was again 
stationed in Germany from November 1966 to December 1967.   

The veteran's DD Form 214 reflects that he served overseas, 
in Vietnam and Europe, for approximately two years and five 
months; that his military occupational specialty (MOS) was 
"Unit & Org Sup Spec" (equivalent to the civilian 
occupation of stock clerk) and that his awards and medals 
included the Vietnam Service Medal, the Vietnam Campaign 
Medal and the Army Commendation Medal.  

Of record is a copy of USARV Form 157, Recommendation for 
Decoration for Merit or Valor, reflecting that the veteran 
was recommended for the Army Commendation Medal for 
Meritorious Service for service in the Republic of Vietnam 
from October 1965 to October 1966 with "HHD, 89th MP Gp."  
Where the recommending officer was to describe enemy 
conditions, to include fire observation, casualties, and 
actions, he wrote "NA."  The recommendation indicates that 
the veteran distinguished himself by performance of 
meritorious service from October 1965 to October 1966 as a 
supply specialist with the S-4 Office of Headquarters, 89th 
Military Police Group.  It was noted that he played an 
important role in establishing the S-4 office, that he had 
set up a very efficient and accurate file system, and that 
his proficiency was attested to by the fact that supply 
sergeants in other units solicited his assistance in setting 
up their file systems.  He was also charged with typing 
important documents pertaining to logistical support for 
military police elements throughout the Republic of Vietnam, 
and was responsible for the upkeep of equipment status 
reports and logistical charts which materially contributed to 
the enhancement of combat readiness for military police 
elements in Vietnam. 

The veteran filed an initial claim for VA disability benefits 
in 1968, citing facial trauma sustained when he was struck 
while at an Army training center.  

At the time of a VA general medical examination in 1968, the 
veteran's neurological/psychiatric status was normal and he 
did not report any psychiatric problems.    

Outpatient treatment records from the Phoenix VA Medical 
Center reflect that beginning in late 1996 the veteran was 
seen for musculoskeletal, respiratory and other physical 
complaints.  In April 1997, he sought treatment for problems 
with alcohol (ETOH).  He had pending charges of driving under 
the influence (DUI).  It was noted that he had started 
drinking at age 18, had a period of sobriety that lasted five 
years, and started drinking again for "no reason -just 
started again."  He denied a psychiatric history.  He had 
been laid off from his most recent employment and was living 
with his parents.  The only hospitalization he reported was 
at the Mayo Clinic in 1985 for his wrist.  He reported a 
military history of having served in the Army from 1965 to 
1967 and a personal history that included the death of his 
brother in 1973 from a gun accident.  He was noted to have a 
medical history of arthritis, to be seeking current treatment 
because he had too many DUIs, that his reason for wanting to 
use alcohol was to kill pain from an arthritic condition, and 
that when under the influence he did not have so much pain 
from arthritis.  In a more detailed military history he 
reported having served in Vietnam and Germany and having 
served in combat in Vietnam.  He was accepted into a 
substance abuse treatment program.  Additional records 
prepared at that time note that the veteran had been sober 
from 1990 to 1995 and began drinking again due to boredom.  

In May 1997 the veteran submitted a claim for VA disability 
benefits (VA Form 526) citing respiratory problems, an 
arthritic condition, and Agent Orange exposure.  He reported 
having been treated by VA from January 1968 to October 1978 
for Agent Orange exposure and since November 1996 for 
respiratory and arthritis conditions.     

What appears to be a VA psychological history report, based 
on an interview of the veteran in September 1997, reflects 
the veteran's history of alcohol related motor vehicle 
offenses and that he was currently awaiting legal action on 
such an offense.  The veteran reported having problems 
getting along with others, including his parents, and that he 
had been extremely bothered by psychological or emotional 
problems during the month prior to the current interview.  
The veteran stated that during the past 30 days he had 
experienced serious depression, anxiety or tension, 
hallucinations, and trouble understanding, concentrating or 
remembering.  

In October 1997 the veteran added PTSD to his claim for 
service connection and requested that medical records from 
November 1996 to the time of his claim be obtained from the 
Phoenix VA Medical Center.  (The records were obtained by the 
RO and are reported above.)  He also submitted a statement in 
which he discussed respiratory and skin disorders.  At the 
same time he submitted a photocopy of a postcard, postmarked 
in January 1968, from VA assigning his "C" number, with an 
annotation that he had filed an application in October 1978.  
The veteran also submitted a photocopy of a VA appointment 
card showing that he had an appointment in October 1978 at 
"Surg Procto."  (Of record is VA Form 10-7131 which shows 
that the veteran was hospitalized at a VA facility in about 
April 1978 for a wrist disorder.) 

The veteran was scheduled for a VA PTSD examination in 
November 1997 but failed to report. 

In a December 1997 rating decision service connection was 
denied for multiple disabilities, including PTSD.  Following 
receipt of a notice of disagreement, a statement of the case, 
containing the provisions of 38 C.F.R. § 3.304(f) (1997), was 
issued in July 1998.  

Medical records from a State department of corrections, 
received in December 1998, show that the veteran was given 
psychological tests in November 1997, and according to a 
November 1997 report, he reported some physical symptoms, 
mild depression, and ideas of reference.  This was assessed 
as a pattern most typical of a grossly normal person with 
acute symptoms or problems.  Treatment records reflect that 
in November 1997 the veteran complained of being depressed 
and of having poor sleep.  It was noted that he was a Vietnam 
veteran.  Dysthymia and alcohol abuse were diagnosed.  

Corrections medical records also show that in December 1997 
the veteran reported having been treated in the past for PTSD 
as well as alcohol abuse.  He stated that he had been treated 
at the VA hospital for PTSD since 1979 and that his brother 
died at that time.  In January 1998 he reported having PTSD 
from Vietnam and having lost his brother from a gun accident 
in which the veteran was not involved.  He also reported 
having flashbacks of Vietnam when drinking.  During his 
incarceration he was seen periodically in a psychiatric 
clinic.  His complaints included PTSD symptoms when under 
stress, such as dreams and flashbacks regarding Vietnam War 
memories.  In February 1998 he reported having had no 
psychiatric treatment except by VA for substance abuse and 
PTSD.  The prison medical records reflect multiple diagnoses 
that include psychotic disorder not otherwise specified, 
PTSD, alcohol abuse, borderline personality disorder, bipolar 
disorder, chronic pain, alcohol abuse/dependence, alcohol 
induced sleep disorder, rule out depression, and PTSD by 
history.  

The correctional department records further show that in 
September 1998 the veteran was seen by a psychiatrist and 
reported having received treatment through a VA medical 
center since the 1970's for PTSD and substance abuse.  His 
main complaint was poor sleep for some years.  The 
psychiatrist noted that there were no psychotic symptoms and 
that although the records referenced delusions, it was not 
clear that they were delusions or simply manifestations of 
some borderline projection.  The psychiatrist indicated that 
borderline traits were amply documented in the medical notes.  
The assessment was alcoholism; and personality disorder, not 
otherwise specified,  "ASP," borderline, paranoid traits.  
The psychiatrist stated that he found no evidence for a 
psychosis, although he noted that the veteran had carried 
that diagnosis briefly.  In October 1998 a psychiatrist 
assessed alcoholism and a clear personality disorder with 
"ASP" and borderline traits, while also noting that PTSD 
was claimed but that there were no evident symptoms of PTSD.  
In December 1998, the veteran was seen for various complaints 
including that he had not been given the psychiatric 
medications that he had received at a VA hospital prior to 
his incarceration.  The assessment was a negative attitude 
and that the veteran continued to express concern about his 
physical and mental well-being.  

In an April 2000 supplemental statement of the case, the RO 
confirmed the denial of service connection for PTSD, noting 
that there had to be a clear diagnosis of PTSD under the 
criteria of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed., (DSM-
IV), credible supporting evidence of a stressor, and a link 
established by medical evidence between the claimed in-
service stressor and the current disorder.  The supplemental 
statement of the case goes on to refer to the provisions of 
38 C.F.R. § 3.304(f) (1997) regarding combat stressors, while 
concluding that there was "no evidence" of a credible 
military stressor, and that the veteran's statement alone of 
having PTSD was not sufficient for a diagnosis of PTSD. 

A May 12, 2000, VA report of psychiatric history and 
assessment reflects that the veteran was seen on that day.  
It was noted that he had been in the Army from "1965-1976" 
and had served in Vietnam from October 1965 to October 1966.  
He reported that his job in Vietnam had been primarily as a 
clerk-typist but that he had had guard duty and was mortared 
while on duty.  He reportedly witnessed people wounded and 
killed.  He related having intrusive thoughts about Vietnam 
every day, and since the recent death of a friend, flashbacks 
every day.  He slept approximately two to three hours and had 
nightmares.  According to the veteran, he first asked for 
help at VA within a few years after returning from Vietnam 
but received no help and had been self-medicating with 
alcohol since then.  It was indicated that he had been in 
numerous treatment facilities for alcohol.  The provisional 
diagnosis was PTSD, chronic, severe, markedly interferes with 
employment and interpersonal relations; bipolar affective 
disorder (BAD) II, slightly hypomanic; and ETOH abuse in 
remission.  On Axis IV, the psychosocial stressors were 
financial, grief, termination from a compensated work 
training program (CWT), family concerns with parents health 
and stress over nephew.  Approximately three days later, the 
veteran was seen by the same doctor on an emergency drop-in 
basis as he had not been sleeping all weekend and he wanted 
medication.  The doctor noted that the veteran had a history 
of alcohol abuse and anxiety disorder.  The assessment was 
chronic, severe PTSD and BAD II.  Some hours later, the 
doctor wrote an addendum that the veteran was unemployable 
due to PTSD and mood disorder.

On May 26, 2000, a VA clinical psychologist noted that review 
of the veteran's medical records showed that he had been 
treated for alcohol dependence at the Phoenix VA Medical 
Center since April 1997 and more recently had been diagnosed 
with PTSD and bipolar disorder by a psychiatrist at the VA 
Medical Center, and was active in the "SACT's" after-care 
and dual diagnosis PTSD groups.  Regarding his employment 
history it was reported that the veteran had not worked full 
time since 1997, had worked as a greens-keeper from 1985 to 
1997, and had worked for a railroad for 8 years prior to 
that.  Clinical findings were noted.  The veteran's 
adjustment was considered poor, related in large part to his 
loss of a job at the hospital.  The assessment was alcohol 
dependence, in remission; depressive disorder; and rule out 
PTSD.  

Later in May 2000, the same VA clinical psychologist prepared 
a mental health master care plan integrative summary.  The 
problems identified were depressive disorder and alcohol 
dependence in remission.  To achieve a stated goal in the 
treatment of his depressive disorder, the veteran was to have 
individual therapy with the reviewing psychologist and with a 
psychiatrist who would also manage the veteran's medication.  

VA outpatient treatment records for May and June 2000 show 
that the veteran continued in the substance abuse treatment 
program for alcohol dependence and was also active in the 
dual diagnosis PTSD group.  

In 2000 VA received a copy of a September 1997 letter from a 
public defender to a deputy county attorney in regard to a 
plea offer involving the veteran. The public defender noted 
that, according to the veteran's father, the veteran had been 
a bright, sociable, and ambitious person, but that upon his 
return from the war he was a loner, barely left the house and 
drifted from job to job.  It was noted that the veteran's 
father also reported having taken the veteran to a VA 
hospital in the early 1970s for psychological treatment but 
that apparently VA did little to help his mental state.  The 
veteran's father believed that the veteran's arthritis had 
gotten so bad that he self-medicated with alcohol.  

In a letter received at the RO in June 2000 the veteran 
discussed his claimed stressors.  He also submitted 
photocopies of photographs.  He reported that after basic 
training, he was assigned to Germany where his job involved 
hauling dead bodies to the Frankfort Hospital Morgue, which 
was terrible and scared him.  He began to have nightmares.  
He reportedly requested a reassignment to try to stop the 
nightmares and fears.  His next assignment was Vietnam where 
he did reports for his unit and also was a driver for his 
commander, with whom visited terrorist sites and saw many 
dead bodies that he photographed and from which he removed 
personal items for identification.  He also helped with the 
wounded at times.  He stated that he could not believe his 
new assignment was dealing with the dead and wounded again - 
"[g]uts, legs, eyes, brains all over the place."  He 
reported that he became withdrawn and had nightmares, 
couldn't keep his food down and would wake up screaming and 
fearful of being dead.  He reported that he began to drink to 
induce sleep and that his drinking problems and nightmares 
were so bad that, after serving for three to five months in 
Vietnam, he was shipped back to Germany.  According to the 
veteran, after his return from service in December 1967, he 
would not leave the house except to get drunk, and the bodies 
and the dead continued to overwhelm his thoughts at all 
times.  VA in Phoenix sent him to alcohol and drug counseling 
and started medical treatment for PTSD.  He mentioned that in 
1970 he needed mental help but VA did not know what to do for 
him.  He was still receiving help and treatment from VA for 
his mental and other medical problems, and he continued to 
have flashbacks and nightmares.  

In August 2000, the RO requested the United States Armed 
Services Center for Research of Unit Records (USASCRUR) to 
assist in verifying the incidents which the veteran described 
in his correspondence.  The RO also requested verification of 
any hostile activity which the veteran's unit may have 
received from October 1965 to October 1966.  

In November 2000 the veteran was afforded a VA examination 
for PTSD by a Psychiatric Board consisting of a psychiatrist 
and a psychologist.  Prior to the examination, the examiners 
reviewed the claims file and noted that the veteran had 
diagnoses of major depressive disorder and chronic, severe 
PTSD and had been considered unemployable.  The veteran's 
parents were noted to be in poor health.  In response to an 
inquiry about stressor events that occurred while the veteran 
was in Vietnam, his initial response was "seeing the 
bodies."  When asked for additional details, he mentioned 
having been mortared at Ton Son Nhut.  The veteran also 
reported terrorist actions that occurred at times, including 
an attack at the Victoria Hotel.  He reported that his office 
was about a block away and that he helped to rescue people.  
He also reported an incident in which a truck ran over a 
Claymore mine and a few people were killed, later stating 
that he had been told there were a couple of casualties and 
numerous wounded.  In response to inquiries about his 
reaction to these events, he reported being bothered by them.  
When asked to expand on his reply, he stated that he felt 
threatened the whole time he was there.  The examiners noted 
there was no change in the veteran's affect or overall 
demeanor while discussing the stressor events and that his 
overall presentation was vague and guarded.  The veteran 
reported having self-medicated with alcohol for 20 some years 
and that his first mental health treatment occurred in 1971 
or 1972 by a friend of his father, whom he had seen a couple 
of times a year.  He reported problems with depression and 
sleep, with nightly nightmares of helping the wounded, and 
nightly intrusive thoughts of events that occurred in 
Vietnam.  He reported his feelings and many of his concerns 
related to his financial situation which was very difficult.  
The veteran provided a personal history, job history and 
typical daily activities, and denied using alcohol since 
March 1997.  Following a mental status examination, the 
diagnosis was major depressive disorder.  

The VA examiners commented that the veteran's overall 
presentation at the examination was persistently and 
pervasively vague.  In their opinion the veteran did not 
provide sufficient detail about stressor events and their 
impact on him, both immediate and distant.  Several examples 
were provided.  The examiners concluded that the paucity of 
specifics about stressor events and the vagueness of the 
presentation precluded the establishment of a diagnosis of 
PTSD in their opinion.  They found that the veteran did 
clearly meet the criteria for a diagnosis of major depressive 
disorder.  The examiners commented that several of the 
diagnostic criteria for major depressive disorder were in 
common with the diagnostic criteria for PTSD, namely, 
loss/diminished interest in activities, problems with sleep, 
and difficulties with concentration.  The examiners opined 
that the diagnosis of a mood disorder, specifically, major 
depression, best accounted for the veteran's symptomatology.  
In their opinion, the veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD.

VA outpatient treatment records show that on December 1, 
2000, the veteran saw a VA clinical psychologist, as 
scheduled.  It was noted that the veteran continued to 
experience PTSD symptoms and had bouts of depression.  The 
assessment was PTSD, chronic with depressive features and 
alcohol dependence in remission for three and a half years.  

On December 5, 2000, the veteran was seen by a VA 
psychiatrist as scheduled.  It was noted that his job in 
Vietnam was primarily as a clerk-typist but that he also had 
had guard duty.  Reportedly, there had been a mortar attack 
while he was on duty and he witnessed people wounded and 
killed.  The veteran's symptoms and the clinical findings 
were reported.  The assessment was severe chronic PTSD and 
mild improvement of major depressive disorder (MDD) with 
medication.  

In a December 2000 statement, the veteran wrote that he 
disagreed with the VA Psychiatric Board examination report 
and pointed out that his VA outpatient treatment records show 
treatment for PTSD.  He stated that his VA psychiatrist and 
psychologist both disagreed with the findings of the VA 
Psychiatric Board and with the assigned global assessment of 
functioning score.  He reported that he had been suffering 
from PTSD for 30 years, and that in the early 1970's he had 
seen a doctor at the Phoenix VAMC but had received very 
little help.  The veteran submitted photocopies of 
photographs and newspaper articles regarding the bombing of 
the Victoria Hotel in Saigon in April 1966 and a photocopy of 
a newspaper article regarding a bomb explosion on a practice 
firing range outside of Saigon that involved members of the 
716th Military Police Battalion.  A newspaper article 
indicates that some American military police were killed in 
the Victoria Hotel attack.  In the accompanying statement the 
veteran said that the pictures document incidents at which he 
was present.  

Information received from USASCRUR notes that on April 1, 
1966, the Viet Cong set off explosives at the entrance to the 
Victoria Hotel serving as bachelor officers' quarters in 
Saigon/Cholon.  Several people were killed and over one 
hundred people were wounded.  Also enclosed was an extract 
from a unit history submitted by the 89th Military Police 
Group (MP Gp) for 1966 to 1968.  The 89th MP Gp functioned as 
the command and control element for all non-tactical military 
police resources in Vietnam until September 26, 1966, when 
its area of responsibility was reduced to the III and IV 
Corps Tactical Zone.  It provided direct support to combat 
units in almost every major operation in the III and IV Corps 
Tactical Zones.  The group's first combat support mission was 
in November 1966.  The unit history does not mention the 
attack on the Victoria Hotel.   

The RO issued a supplemental statement of the case in 
September 2001 that specifically addressed the Veterans 
Claims Assistance Act of 2000 and denied service connection 
for PTSD, noting that the November 2000 examination did not 
confirm a diagnosis of PTSD. 

A facsimile transmittal was received at the Board on February 
11, 2002 consisting of progress notes dated in October 2001 
and the veteran's written waiver of initial consideration of 
the evidence by the agency of original jurisdiction.  38 
C.F.R. § 20.1304(c) (2001).  The medical evidence shows the 
veteran had a routine follow-up appointment regarding his 
medication and an appointment with a VA psychiatrist.  He 
also attended a meeting of a Relapse Prevention Group.  


Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Adjudication of a claim of service connection for PTSD 
requires the evaluation of the evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a) (West 1991).

Pursuant to 38 C.F.R. § 3.304(f) in effect at the time of the 
veteran's claim was filed, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition; credible supporting evidence that the claimed 
in-service stressor actually occurred; and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  If the 
claimed in-service stressor was related to combat, service 
department evidence that the veteran engaged in combat, or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1997).

During the pendency of the appeal, the regulation pertaining 
to service connection for PTSD, 38 C.F.R. § 3.304(f), was 
revised in 1999 in order to bring it into conformance with 
the holding of the United States Court of Appeals for 
Veterans Claims (Court) in Cohen v. Brown, 10 Vet. App. 128, 
138 (1997).  The change in the regulation was effective March 
7, 1997, the date of the Court's decision in Cohen.  

If a regulation changes after the claim has been filed but 
prior to the conclusion of the appellate process, the 
provision that is more favorable to the veteran applies.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991), 

According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2001).  If the veteran did not serve in combat, or 
if the claimed stressor is not related to combat, the record 
must contain corroborative evidence that the in- service 
stressor occurred.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).

If the diagnosis of a mental disorder does not conform to 
DSM-IV, or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. § 
4.125(a) (2001).

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  The credibility of the evidence is not 
presumed at the merits stage.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107 (West 1991 and Supp. 2001); 38 
C.F.R. §§ 3.102, 4.3 (2001).


Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case the RO has specifically considered the VCAA and, 
after reviewing the claims folder, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions set forth in the new legislation.  The 
RO provided the veteran a copy of the December 1997 rating 
decision which notified him of the basis for the decision 
reached.  The RO also provided the veteran a statement of the 
case and supplemental statements of the case which include a 
summary of the evidence, the legal criteria, and a discussion 
of the facts of the case.  The veteran has been afforded the 
opportunity to submit/identify evidence and argument and has 
done so, and the evidence he identified has been obtained.  
VA has no outstanding duty to inform him that any additional 
information or evidence is needed.  The RO secured the 
veteran's service department and VA medical records, medical 
records covering the veteran's recent period of 
incarceration, and historical information from USASCRUR.  
Additionally, the RO afforded the veteran a comprehensive VA 
psychiatric examination for PTSD.  

When the RO initially denied service connection for PTSD 
there was no diagnosis of record of PTSD.  At the time of the 
July 1998 Statement of the Case, which includes provisions of 
the old 38 C.F.R. § 3.304(f), there was still no diagnosis of 
PTSD.  According to the revised regulation, entitlement to 
service connection for PTSD requires that three elements must 
be present: (1) medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a) (the DSM-IV criteria); 
(2) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in- service stressor(s).  38 C.F.R. § 3.304(f) 
(2001).  Although the RO did not specifically lay out the new 
regulation, it did note that DSM-IV had become the governing 
diagnostic criteria, that there had to be medical evidence 
linking an in-service stressor to PTSD, and that the 
veteran's claimed stressors were not supported by any 
evidence.  Thus, it is concluded that the veteran had been 
made aware of the essence of 38 C.F.R. § 3.304(f) (2001) and 
will not be prejudiced by the Board proceeding to decide his 
claim.  See Bernard v Brown, 4 Vet. App. 384 (1993); see also 
Curry v. Brown, 7 Vet. App. 59, 68 (1994).

It must be noted at the outset that the veteran's DD Form 214 
shows that his MOS was "Unit and Org Sup Spec," equivalent 
to a civilian stock clerk.  Although he was assigned to a 
military police unit in Vietnam, he was not a military 
policeman and he does not claim to have been.  His DD 214 
shows that he did not receive any awards or decorations 
indicative of combat or valor.  The recommendation for the 
Army Commendation Medal clearly states that it was for 
meritorious service in Vietnam and describes at length what 
constituted such service - clerical work in the headquarters 
of a military police unit.  The narrative does not mention 
any claimed stressors, such as helping with the wounded 
either at the Victoria Hotel or elsewhere, handling corpses, 
or touring terrorist sites with his colonel (the same 
individual who recommended him for the Army Commendation 
Medal).  Although the veteran has submitted photocopies of 
photographs, he has not identified himself in any of them.  
Likewise, the newspaper articles, including about the bombing 
of the Victoria Hotel, do not mention the veteran or his 
unit.  A unit history for the period from 1966 to 1968 
received from USASCRUR notes that the group's first combat 
support mission came in November 1966 which is after the 
veteran had left Vietnam.  Thus, it is concluded that he did 
not engage in combat with the enemy since the only evidence 
of such is his own allegations.  Therefore, credible 
supporting evidence of his claimed stressors is required.  
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  While there is 
evidence that some of the claimed events did occur (such as 
the bombing of the Victoria Hotel), there is no credible 
supporting evidence that the veteran played a role in them 
and there is nothing to even support the occurrence of other 
claimed stressors.  

Despite the allegations of having had nightmares and other 
problems in service due to claimed duties involving corpses 
and other experiences, the veteran's service medical records 
reflect no complaints, findings or history of any 
emotional/psychiatric problems.  Additionally, he denied a 
history of frequent or terrifying nightmares, nervous trouble 
of any sort and other specified symptoms when he completed a 
medical history questionnaire at separation from service.  
His recent claim of having been transferred from Vietnam back 
to Germany after only a few months because of traumatic 
experiences in Vietnam is shown by his service records to be 
incorrect.  Rather, he remained in Vietnam for approximately 
one year and then was again stationed in Germany.  

According to a 1997 letter from a public defender, the 
veteran's father reported that the veteran was a changed 
person when he returned from service.  However, there is no 
competent and probative evidence that any such change was 
indicative of a service-related acquired psychiatric 
disorder.  In that regard, no psychiatric disorder was found 
on the separation examination, and although the veteran filed 
a claim for VA disability benefits in 1968, he did not 
mention any psychiatric or behavioral problems, and his 
psychiatric status was normal on a VA general medical 
examination in 1968.  

In May 1997 he filed another claim and again noted only some 
physical disorders.  It was not until October 1997 that he 
mentioned a psychiatric disorder - PTSD.  At that time he 
requested that VA medical records from November 1996 be 
obtained, and they were.  He later variously claimed to have 
sought, but not obtained, help from VA shortly after service, 
to have been treated since the 1970's for PTSD and substance 
abuse (at a VA hospital for PTSD since 1979 and by a friend 
of his father's in 1971 or 1972), and having seen a doctor at 
the Phoenix VAMC in the early 1970's for psychological help.  
These inconsistent allegations are not accepted as accurate.  
Formal diagnostic recognition via the inclusion of PTSD in 
the Diagnostic and Statistical Manual of Mental Disorders was 
not until 1980, in DSM-III.  Additionally, in April 1997, 
when he sought treatment for alcohol abuse, he denied any 
psychiatric history, did not report having received any 
treatment, inpatient or outpatient, for psychological 
problems, and stated that he used alcohol to relieve the pain 
from arthritis.  At the same time he reported that he served 
in combat in Vietnam, which is unsupported, but said nothing 
else about his military service or about any nightmares or 
flashbacks, which he later claimed to experience.  The 
veteran's history as given when he was seeking VA treatment 
for alcohol abuse is accepted as more credible than the 
histories given when he was seeking service connection for 
PTSD.  Additionally, the earlier history is more in keeping 
with the record as constituted prior to the PTSD claim.  In 
any event, even if he did seek earlier treatment for 
emotional or behavioral problems, such would not negate his 
clear denial of various relevant symptoms when he was 
examined for discharge from service or establish that he 
currently has PTSD.  

The VA medical records requested by the veteran in October 
1997 were obtained and, other than the application for 
treatment for alcohol abuse, they reflect only some physical 
complaints.  During his incarceration he was seen 
periodically in a psychiatric clinic and received various 
diagnoses, including a psychotic disorder not otherwise 
specified, PTSD, alcohol abuse, borderline personality 
disorder, bipolar disorder, chronic pain, alcohol 
abuse/dependence, alcohol induced sleep disorder, R/O 
depression and PTSD by history.  Although PTSD is shown among 
the diagnoses, this clearly appears to have been based on the 
veteran's own report of having such a diagnosis.  
Additionally, the records do not provide an analysis of the 
diagnostic criteria for PTSD, a description of the stressors 
on which any diagnosis of PTSD was based, or a nexus between 
a diagnosis of PTSD and a specific in-service stressor.  
Importantly, in October 1998 a psychiatrist noted that PTSD 
was claimed but that no evident symptoms of PTSD were found.  
Thus, for establishing a diagnosis of PTSD, the Board finds 
that the department of corrections records are of low 
probative value.  See Madden V. Gober, 123 F. 3d 1477, 1481 
(Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence); 38 C.F.R. § 3.304(f) (2001).

In May 2000, a clinical psychologist noted the recent 
diagnoses, which included PTSD, and made an assessment of 
alcohol dependence, in remission, depressive disorder; and 
rule out PTSD.  The same psychologist later prepared a mental 
health master care plan and the problems identified did not 
include PTSD; however, in December 2000, he noted that the 
veteran continued to experience PTSD symptoms and the 
assessment was PTSD.  Nevertheless, the records prepared by 
the psychologist do not note the stressors to support any 
diagnosis of PTSD and there is no indication that the 
veteran's claim file was reviewed.  Although a diagnosis of 
PTSD is presumed to be in accordance with the diagnostic 
criteria, the failure of the psychiatrist or psychologist to 
provide the rationale for the diagnosis affects the weight 
and credibility of the evidence.  Hernandez-Toyens v. West, 
11 Vet. App. 379 (1998).  Thus, this evidence is of limited 
value.  

Reports by a VA psychiatrist who saw the veteran in May and 
December 2000 and in October 2001, reflect that he reported 
that his job in Vietnam was primarily as a clerk-typist but 
that he also performed guard duty and was mortared while on 
duty.  He also claimed to have seen people wounded and 
killed.  However, as previously noted, the evidence does not 
support those experiences.  The veteran also told the 
psychiatrist that he sought help from VA soon after service 
and had been self-medicating since then.  That account 
conflicts with, and is less credible than, that given when he 
was seeking alcohol treatment and prior to claiming service 
connection for PTSD.  Additionally, it conflicts with the 
veteran's prior statement that he drank for relief of pain 
from arthritis.   Thus, although the psychiatrist diagnosed 
PTSD, such was based only on the veteran's uncorroborated 
history and did not include a review of the claims file.  

Although VA records of outpatient visits with the same VA 
psychiatrist mention the claimed stressors of guard duty when 
there was a mortar attack and seeing people wounded and 
killed, the records do not actually provide a nexus between 
the diagnosis of PTSD and a specific in-service stressor.  In 
addition, the Unit history for the period from 1966 to 1968 
received from USASCRUR does not report a mortar attack during 
the period from January to October 1966.  It is also noted 
that the VA psychologist's treatment records do not provide a 
description of the stressor(s) on which the diagnosis of PTSD 
was based.  The Board finds, therefore, that the VA 
outpatient treatment records are of low probative value in 
determining whether a diagnosis of service-related PTSD is 
shown.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 
1997); 38 C.F.R. § 3.304(f) (2001). 

Although the veteran has mentioned stressors of hauling dead 
bodies to the Frankfurt Hospital Morgue during his first tour 
in Germany and dealing with dead and wounded in Vietnam, 
including photographing and removing personal items from the 
bodies while he was a driver for his commander, those 
stressors are not consistent with his MOS as a supply 
specialist or, to the extent that he claims such experiences 
occurred in Vietnam, with the detailed description of his 
duties by the officer who recommended him for the Army 
Commendation Medal.  

The veteran also has claimed as a stressor the bombing of the 
Victoria Hotel, stating that his office was nearby and he 
helped with the wounded after the bombing.  The USASCRUR has 
verified the April 1, 1966 bombing, and the veteran has 
submitted photocopies of photographs showing the destruction 
of the hotel and military police assisting the wounded to 
substantiate his claim.  To the extent that the photographs 
identify certain personnel as military police, it must be 
reiterated that the veteran was not a military policeman.  
Nor did he specifically identify himself in any of the 
pictures.  In regard to the explosion at the Victoria Hotel, 
the veteran's assertions that he assisted with the wounded 
are not supported by corroborative evidence.  Nevertheless, 
the two VA examiners considered the bombing of the Victoria 
Hotel as a stressor when the veteran was examined in November 
2000 but they concluded that the veteran did not meet the 
criteria to support a diagnosis of PTSD.  

With regard to the newspaper article reporting a bomb 
explosion on a practice firing range, there is no indication 
that the veteran was involved in this incident.  He had not 
mentioned this as a stressor previously and has not claimed 
to have been present at the time of the explosion.

The November 2000 VA Psychiatric Board reviewed the claims 
file and the examiners noted the prior diagnoses of major 
depressive disorder and chronic, severe PTSD.  Although the 
veteran contends that the examination was inadequate as he 
was under stress due to his parents' illness, the examiners 
were aware of the parents' illness as reflected in the 
examination report.  The examiners reviewed the claims file, 
reported the veteran's complaints and symptoms, included a 
military history, history of present illness, medical history 
and medications, and a brief personal history.  In addition, 
mental status findings were reported, diagnoses were provided 
and comments regarding the conclusions were presented.  
Accordingly, the Board finds that the examination was 
adequate.  At the examination the veteran reported stressors 
in Vietnam of "seeing the bodies," a mortar attack at Ton 
Son Nhut, and a terrorist attack at the Victoria Hotel when 
he helped to rescue people.  He also reported a bombing 
incident involving a truck; however, based on later 
statements, the examiners noted that the veteran had been 
told by other people about this bombing incident and the 
casualties.  The VA examiners found that the paucity of 
specifics about stressor events and the vagueness of the 
presentation precluded the establishment of a diagnosis of 
PTSD, and they concluded that the veteran did not meet the 
DSM-IV criteria for a diagnosis of PTSD.  Thus, even though 
the claimed stressors have not been corroborated, the board 
of examiners considered them, along with the other evidence 
in the record.  

The veteran has not provided detailed information or 
identified other individuals or other evidence that would 
support the alleged attacks.  The RO requested verification 
of the incidents described in his correspondence and 
requested verification of any hostile activity which the 
veteran's unit may have received from October 1965 to October 
1966.  Although the unit history supplied by the USASCRUR 
begins in January 1966, it is not necessary to remand for 
verification of any hostile activity during the last three 
months of 1965 as the stressor of being in a mortar attack 
was considered by the November 2000 VA examiners, as was the 
claimed (but undocumented) stressor of assisting with the 
wounded and dead after the Victoria Hotel bombing.  
Nevertheless, the examiners concluded that the diagnostic 
criteria for PTSD were not met.    

Thus, after considering credibility matters and weighing the 
evidence, the Board concludes that the preponderance of the 
probative and credible evidence is against the claim of 
entitlement to service connection for PTSD.  In that regard, 
it should be noted that VA benefit statutes and regulations 
do not provide any basis for the "treating physician" rule, 
which would require that additional evidentiary weight be 
given to the opinion of a physician who had treated the 
veteran.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  



ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	J. E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

